PER CURIAM.
Appellant Ed Schory & Sons, Inc. (“Schory”) argues that the Bankruptcy Appellate Panel erred in affirming the bankruptcy court’s confirmation of the Chapter 13 bankruptcy plan proposed by the debtor Frank Francis (“Francis”). Schory argues that Francis’s plan was not offered in “good faith” under 11 U.S.C. § 1325(a)(3). Having had the benefit of oral argument and having carefully considered the record on appeal, the briefs of the parties, and the applicable law, we are persuaded that the Bankruptcy Appellate Panel was correct in affirming the bankruptcy court’s decision. Because the reasoning which supports the Bankruptcy Appellate Panel’s decision has been articulated in that court’s opinion, see Ed Schory & Sons. Inc. v. Francis (In re Francis), 273 B.R. 87 (B.A.P. 6th Cir. 2002), the issuance of a further detailed written opinion by this court would be duplicative and serve no useful .purpose. Accordingly, the judgment of the district court is affirmed upon the reasoning employed by the Bankruptcy Appellate Panel in its opinion dated February 7, 2002.